MEMORANDUM OPINION
BRETT, Judge:
This is an original proceeding in which the petitioner, Wesley Dale Banta, is seeking a post conviction appeal.
From the petition filed herein and the statements attached thereto, it appears that petitioner was charged in the district court of Adair County with the crime of larceny of an automobile.
Petitioner admits that he was granted a preliminary hearing before a justice of the peace, and was bound over for trial in the district court.
A copy of the district court minute is attached to the petition. That minute recites, in part, as follows:
“At 12.20 defendant requested the jailor Cloyd Paden to return him to the court, at which time the following proceedings were had and done.
The defendant requested the court to permit him to waive his right to counsel, withdraw his plea of not guilty, and enter a plea of guilty as charged. The court inquired of the defendant if he had been in any way threatened or coerced to change his plea and defendant advised the court that he had not, that he did it freely and voluntarily and of his own will. Whereupon the court accepted the plea of guilty as charged. Defendant waived his right to time for sentencing, and was sentenced to serve a term of three (3) years in the state penitentiary at McAlester. Sentence to begin on day of delivery to the Warden.”
Petitioner does not state in what particular his rights were violated; nor does he offer any specific reason why he thinks he is now entitled to receive a post conviction appeal. Instead, he recites conditions which allegedly existed at the time he was charged, but none of which were ever brought to the attention of the district judge. Such alleged conditions are not sufficient, at this late date, to justify this Court to grant petitioner’s requested relief.
Upon careful reading of the petition filed herein, and the statements attached thereto, we can only conclude that petitioner was properly advised of his constitutional rights, which petitioner admits; and that none of those rights were violated, when he entered his guilty plea.
*740Therefore, insofar as petitioner has failed to allege facts sufficient to warrant his being granted a post conviction appeal, the relief prayed for must be denied.
Petition denied.
NIX, P. J. and BUSSEY, J., concur.